Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 11/19/2021:
Amendments of Claims 8, 17 and 20 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11:
Both claims include the limitation “wherein the support comprises a first rail, a second rail and a plurality of support elements arranged in a bearing plane”. The limitation is confusing since it could be read as all the elements being on the bearing plane or also as just the plurality of supports being in the “bearing plane”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 to 11, 15 to 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (US 4196561) in view of Spix (US 2013/0025243).
Regarding Claims 1, 11 and 22:
Kruse discloses a thermoform packaging machine comprising: 
a sealing station for sealing packaging troughs with a top film using a sealing process (Figures 1 and 2, sealing assembly 80 can be considered the sealing station); and 
a cutting station for separating sealed packaging troughs from one another; wherein the cutting station comprises at least one cutting unit which is adapted to be disposed within the cutting station (Figures 1 and 7, cutting blades 100 on cutting assembly 95 can be considered cutting units); 
wherein the cutting station comprises a support that supports the bottom of the sealed packaging troughs conveyed into the cutting station for the purpose of separation (Figures 1, 4 and 7, supports 60 or 60a support the underside of containers C, so it can be considered that support the bottom);
wherein the support comprises a first rail, a second rail and a plurality of support elements arranged in a horizontal bearing plane (Figures 2 and 6, both chains 40 and chain support bars 42  will be considered rails and a plurality of supports 60 and 60a are arranged on the bearing plane), each of the first rail and the second rail including a plurality of reception units for releasably securing the plurality of support elements thereto (Figure 5, supports 60 are connected to the chains 40 by 

Kruse does not explicitly disclose a forming station for producing packaging troughs from a bottom film but the containers of Kruse are made in a Forming Station of some kind that includes a way to supply the material to form the trough (Column 5, lines 12 to 14, open-topped, rimmed, formed thermoplastic container C) Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to include a forming station where the troughs are made and having a supply of film to provide the troughs required for the operation of Kruse.

Kruse does not specifically disclose that the cutting station which is adapted to be disposed within the cutting station at a plurality of different positions in the production direction.
Several references disclose changing the position of the cutting unit depending on the size of the container being used, in particular Spix teaches one cutting unit 4A that receives information from an identification device regarding the size of the packages that are coming to the cutting station and adapts the position of the cutting unit 4A to the size and shape of the packages (Paragraph 13, The cutting unit can be a combination tool, i.e., cutting both longitudinally and transversely, and this combination tool can be adjusted in accordance with the cutting pattern. For example, servo drives and guide units may be provided for moving the combination tool rapidly and precisely to a new position provided for the subsequent cutting operation. The adjustment may take place in the conveying direction and/or transversely to the conveying direction; Paragraph 39, when the cutting station 4 is provided with a combination tool as a cutting unit 4a, the controller 17 positions the cutting 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kruse the teachings of Spix and replace the mechanical detector for the identification unit of Spix and make adjustable the position of the cutting unit according to the size of the container and how they are arranged on the supports to accommodate containers of a different size or shape and at the same time providing information to a longitudinal cutter.

Regarding Claims 4 and 13:
Kruse discloses that the first and the second rail are angle brackets (Figure 6, support bars 42 short of additional limitations can be considered angle brackets).

Regarding Claims 7 and 16:
Kruse discloses that the support elements comprise shafts arranged in parallel (Supports 60 comprise projections 70 that short of any additional limitation can be considered “shafts” and are parallel to each other). 

Regarding Claims 8 and 17:
Kruse discloses that the support is disposed below a chain guide that is used for conveying the top film through the packaging machine (Figure 6, the supports are a little below chains 40 that convey both films once joined through the packaging machine).

Regarding Claims 9 and 18:
Kruse discloses that the cutting station comprises a second cutting unit and a second gap is provided in the support to accommodate the second cutting unit (Figure 7; the cutting station comprises at least 3 blades 100, as it can be seen they operate on consecutive “gaps” between supports 28).

Regarding Claims 10 and 19:
Kruse discloses a guide for the sealed packaging troughs arranged at the inlet of the cutting station when viewed in the production direction (Figure 1, internal surfaces of walls 18 and channels 20 can be considered guides short of any additional limitation).

Regarding Claim 21:
Kruse discloses that the rails are secured to the machine frame (Figure 6, Support bars 42, considered part of the rails are secured to the machine frame).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (US 4196561) in view of Spix (US 2013/0025243) and of Mahaffy (US 3685251).
Regarding Claim 20:
Kruse discloses a thermoform packaging machine comprising: 
a sealing station for sealing packaging troughs with a top film using a sealing process (Figures 1 and 2, sealing assembly 80 can be considered the sealing station); and 
a cutting station for separating sealed packaging troughs from one another; wherein the cutting station comprises at least one cutting unit which is adapted to be disposed within the cutting station (Figures 1 and 7, cutting blades 100 on cutting assembly 95 can be considered cutting units); 
wherein the cutting station comprises a first rail, a second rail and a plurality of releasably secured supports for supporting the sealed packaging troughs conveyed into the cutting station (Figures 2 and 6, both chains 40 and chain support bars 42  will be considered rails and a plurality of supports 60 and 60a are arranged on the bearing plane),

wherein the plurality of releasably secured supports are arranged in a bearing plane to form a gap at a position in the support at which the cutting operation takes place according to a position of the cutter, wherein the gap provides an area in the bearing plane of the support where no support elements are positioned and where the cutting tool passes during the cutting operation (Figures 3, 4 and 7 show a gap between consecutive supports, Column 2, lines 42 to 48 the cutting operation happens on the space between containers),
wherein each of the first rail and the second rail includes a plurality of receptors, the plurality of supports being releasably securable to the plurality of receptors to enable the plurality of supports to be selectively positionable relative to the receptors to form the gap, the gap being formed according to the position of the cutter (Figure 5, supports 60 are connected to the chains 40 by pins 44 that are short cylinder rods and will be considered the receptors); and
wherein the position of the gap is selectively variable by repositioning the arrangement of the supports within the bearing plane at a different position to accommodate use of the cutter at the plurality of different positions within the cutting station (Figures 3 and 5 show supports 60 placed over pins 44 and the gap being formed between two consecutive Supports 60 where the cutting operation will be executed, the position of the gap is dictated by the size of the supports or the separation given between them.

Kruse does not explicitly disclose a forming station for producing packaging troughs from a bottom film but the containers of Kruse are made in a Forming Station of some kind that includes a way to supply the material to form the trough (Column 5, lines 12 to 14, open-topped, rimmed, formed thermoplastic container C) Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to include a forming station where the troughs are made and having a supply of film to provide the troughs required for the operation of Kruse.

Kruse does not specifically disclose that the cutting station which is adapted to be disposed within the cutting station at a plurality of different positions in the production direction.
Several references disclose changing the position of the cutting unit depending on the size of the container being used, in particular Spix teaches one cutting unit 4A that receives information from an identification device regarding the size of the packages that are coming to the cutting station and adapts the position of the cutting unit 4A to the size and shape of the packages (Paragraph 13, The cutting unit can be a combination tool, i.e., cutting both longitudinally and transversely, and this combination tool can be adjusted in accordance with the cutting pattern. For example, servo drives and guide units may be provided for moving the combination tool rapidly and precisely to a new position provided for the subsequent cutting operation. The adjustment may take place in the conveying direction and/or transversely to the conveying direction; Paragraph 39, when the cutting station 4 is provided with a combination tool as a cutting unit 4a, the controller 17 positions the cutting unit 4a in accordance with the position of the reference element 25. The adjustment is effected in the conveying direction R and/or transversely to the conveying direction R, see arrows at position 4 in FIG. 2).

Kruse does not disclose that the cutting station comprises at least one cutter having a cutting tool upper part cooperable with a cutting tool lower part to perform a cutting operation or where at least one of the cutting tool upper part and the cutting tool lower part passes the bearing plane during the cutting operation.
Mahaffy teaches a cutting station that includes improved means for cutting and contour trimming the otherwise finished packages as they move in sequence from the packaging machine, rounding the corners of these packages and/or imparting other contoured trimming, the cutting tool upper part and the cutting tool lower are placed between containers in a location equivalent to the “gap” and below the “bearing plane” so the cutting tool lower part passes during the cutting operation (Figures 6 and 7) obtaining to provide smooth rounded flange edges.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Raque the 

Regarding Claim 23:
As discussed above for claim 20, the modified invention of Kruse discloses the invention as claimed.
The modified invention of Kruse does not disclose if the support is arranged in a height-adjustable manner.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to have the support arranged in a height-adjustable manner, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 

Allowable Subject Matter
Claims 5, 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references on the record disclose the reception units on the angle brackets as claimed, the reason being that according to the invention, the “reception units” where the supports are received are supposed to be static in reference to the machine frame because the supports once “received” are meant to have only rotational movement around their longitudinal axis, while the reference Kruse, used in the rejection of the independent Claims disclose supports that move with the tray being sealed along the packaging machine.

Response to Arguments
Applicant’s arguments, filed 11/09/2021, with respect to the rejections of claims 5, 6, 14 and 15 under Kruse (US 4196561) in view of Spix (US 2013/0025243) have been fully considered and are persuasive and the Claims are considered objected to Allow. Also the arguments regarding the rejection Raque (US 3908342) in view of Mahaffy (US 3685251) and Schuh (US 3851445) are persuasive, therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kruse (US 4196561) in view of Spix (US 2013/0025243) and of Mahaffy (US 3685251).
The arguments regarding the reference Kruse not disclosing the forming station were not persuasive since the rejection was not under 35 U.S.C. 102 but under 35 U.S.C. 103, surely Kruse does not disclose the Forming station, but the tray of Kruse is made on a Forming Station so it would be obvious to include such forming station to the invention of Kruse.
The Applicant argue that the machine of Kruse can’t be made adjustable because the cutting assembly is bolted, while on Figure 3 the cutting station of the claimed invention is also bolted, also presents arguments about elements that are on the way to change the position of the cutting assembly. Note that the claims only require changing the position of the cutting assembly, not changing it any specific amount and many references teach changing the position of the cutting assembly when containers of a different size are being made or other considerations and actually Kruse discloses using the pins 44 to support containers of different sizes, note that the title include “interchangeable container supports”, and it could really benefit with replacing the rotary cutter, that needs to be replaced or synchronized on each change of supports for something like the blades of Mahaffy and the position adjustment of Spix.
The Examiner wants to point out the same observation made when indicated allowable subject matter; none of the references on the record disclose the reception units on the angle brackets as claimed, the reason being that according to the invention, the “reception units” where the supports are received are supposed to be static in reference to the machine frame because the supports once “received” are meant to have only rotational movement around their longitudinal axis, while the reference Kruse and all the references on the record disclose supports that move with the tray being sealed along the packaging machine. Just giving a little more structure to the rails and indicating that the supports and the reception units are “static” in reference to the packaging machine would overcome all the references on the record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular Mahaffy (US 3685251) and Schuh (US 3851445) disclose cutting stations which are adapted to be disposed within the cutting station at a plurality of different positions in the production direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                   

/ROBERT F LONG/Primary Examiner, Art Unit 3731